Proceeding pursuant to CPLR article 78 to review a determination of the New York City Transit Authority made on or about December 4, 1985, which, after a hearing, found the petitioner guilty of certain charges and suspended him from his employment as a car maintainer.
Ordered that the matter is remitted to the respondent, which is directed, with all convenient speed, to make written findings setting forth the essential facts and evidence upon which it relied in reaching its determination; the proceeding is held in abeyance in the interim.
The respondent summarily reversed the findings of fact of the Hearing Officer without making new findings. Due process considerations mandate that findings of fact be made in a manner such that the parties are assured that the decision is based on evidence in the record, uninfluenced by irrelevant or improper considerations, and so that an intelligent challenge by a party aggrieved and adequate judicial review are possible (see, Matter of Simpson v Wolansky, 38 NY2d 391; Matter of Smith v Board of Educ., 107 AD2d 749). Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.